This is an appeal from an order increasing the wife's maintenance. The original application was before this court inReik v. Reik, 103 N.J. Eq. 23, affirming the case reported in101 N.J. Eq. 523. The defendant answered the petition in the present proceeding, alleging he had since been divorced in the judicial department of the court of first instance, in the first district thereof, in the State of Morelos, of the United Mexican States.
The vice-chancellor regarded the Mexican decree as invalid and his action in so doing is alone challenged. Our examination of the record satisfies us that the Mexican court never acquired jurisdiction, and that the action taken by the court of chancery was proper. Appellant entered Mexico on a "tourist card" and traveled from place to place, returning shortly to Atlantic City where his business was and where he was domiciled. He cannot be regarded as a resident of Mexico. In fact, by his own testimony, he was nothing more than a mere traveler seeking recreation and a divorce.
The order appealed from was proper, for the reasons stated in the opinion of Chief-Justice Gummere in this court in Magowan
v. Magowan, 57 N.J. Eq. 322, and is therefore affirmed.
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, BROGAN, HEHER, KAYS, HETFIELD, WELLS, KERNEY, JJ. 13.
For reversal — None. *Page 236